Citation Nr: 0110553	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-15 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from October 1981 to 
June 1983.  

This matter arises from June and August 1999 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The Board notes that the 
veteran failed to report for a December 1999 hearing 
scheduled at the VARO.  He likewise failed to report for a 
Travel Board hearing scheduled for February 28, 2001.  The 
veteran did not offer an explanation for his failure to 
report for the hearings, and has not requested that the 
hearing be rescheduled.  Therefore, his hearing request is 
deemed abandoned and the Board will proceed with review of 
the record as it stands.

The veteran requested service connection for hypertension.  
Following an August 1999 rating action denying service 
connection for hypertension, the veteran filed a notice of 
disagreement in August 1999.  The statement of the case was 
issued in November.  Thereafter, the veteran did not submit a 
timely substantive appeal.  Therefore, that issue will not be 
addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and clinic visits every 3 months, without 
required restriction of activities, or hospitalization for 
episodes of ketoacidosis or two or more hypoglycemic 
reactions.


CONCLUSION OF LAW

A disability rating in excess of 40 percent for diabetes 
mellitus is not warranted.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim, and eliminates the requirement 
of a well-grounded claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim for an increased 
rating.  He was also afforded a VA examination in July 1999, 
in support of his claims, and he was twice provided the 
opportunity to offer testimony at the VARO, which he declined 
by failing to appear.  All pertinent medical records have 
been obtained and associated with the claims file.  In 
addition, the veteran was advised in an August 1999 statement 
of the case, of the applicable laws and regulations increased 
ratings for diabetes mellitus.  Therefore, the duty to assist 
as mandated by the Veterans Claims Assistance Act, has been 
met.  See Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).   

The veteran was medically separated from service in June 1983 
based upon a medical evaluation board's finding that insulin 
dependent diabetes mellitus had its onset during service.  He 
was granted service connection for diabetes mellitus 
effective from the date of his separation and a 40 percent 
rating was assigned.  He asserts that his condition has 
worsened and that a higher rating is warranted.

VA outpatient records covering the period from January 1987 
to June 1999 show ongoing treatment for insulin dependent 
diabetes mellitus (IDDM).  The records reflect that the 
veteran was not compliant with prescribed medication and 
often failed to appear for scheduled appointments, resulting 
in elevated blood sugars that were not monitored.  A July 
1998 clinical noted referenced the veteran's chronic 
noncompliance as problematic for his care.  In July 1998 he 
was noted to have IDDM, hypertension, gastroesophageal reflux 
disease, alcohol abuse, and painful feet.  An April 1999 
clinical note reflected the following diagnoses: IDDM, 
hypertension, retinopathy, gastroparesis, polysubstance 
abuse, peripheral neuropathy, positive PPD 1991 with negative 
chest X-ray, and nicotine dependence.  A June 1999 clinical 
note indicated that the veteran's blood sugar was still 
uncontrolled despite education regarding necessary behavioral 
changes, including elimination of alcohol consumption.

The veteran was afforded a VA examination in July 1999.  He 
complained of intermittent partial bladder and bowel 
dysfunction but did not require the use of pads.  He also 
reported weight loss, blurred vision, fatigue, muscle cramps 
and pain in his feet.  He stated that none of the symptoms 
complained of limited his daily activities.  The physical 
examination revealed normal skin with no gangrene or atrophic 
changes in the veteran's extremities.  His peripheral pulses, 
femoral, popliteal, dorsalis pedis, and anterior tibia were 
normal, as was a neurological evaluation.  Blood pressure 
readings were elevated.  Diagnostic studies showed a normal 
urinalysis, a glucose of 153, and cholesterol of 247.  The 
diagnoses were systemic hypertension, on treatment, but out 
of control; insulin dependent diabetes mellitus, on 
treatment, but out of control.  The veteran was encouraged to 
contact his regular physician for proper management of the 
hypertension and diabetes mellitus.  

The veteran's diabetes mellitus is currently assigned a 40 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this particular code a 40 percent rating is 
assigned for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when more than one daily injection of insulin is 
required with restricted diet, and regulation of activities 
(avoiding strenuous occupational and recreation activities) 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength, or complications that would be 
compensable if separately evaluated.  

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for diabetes mellitus.  While the recent VA 
examination report indicated that the veteran's diabetes 
mellitus is out of control, the copious medical notes 
reflects chronic noncompliance by the veteran with monitoring 
his condition.  The VA outpatient records show that the 
veteran often fails to appear for scheduled appointments and 
has a problem with polysubstance abuse, alcohol in 
particular.  Moreover, despite his sporadic attention to his 
diabetes mellitus, there is no evidence to show any hospital 
admissions related to ketoacidosis or hypoglycemia.  The only 
hospital admission of record was in 1993 for substance abuse 
treatment related to alcohol and cannabis dependence.  In 
addition, although the veteran has reported weight loss, 
blurred vision, fatigue, muscle cramps and pain in his feet, 
his daily activities have not been affected by these symptoms 
and there is no indication that his activities are restricted 
by his diabetes mellitus.  Therefore, the Board concludes 
that a rating in excess of 40 percent for diabetes mellitus 
is not warranted.

It follows that, as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

